DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0258942 A1 to Manasseh et al in view of US 7312766 B1 to Edwards.
As to claim 1, Manasseh discloses a method of transmitting live video signals to a plurality of terminal apparatuses located at remote locations via a public network simultaneously, the method comprising: generating live video signals of a plurality of systems based on images captured by a plurality of cameras whose vantage points and/or lines of sight are changed based on the control signals (page.4, ¶0029-¶0030,¶0033-¶0035; discloses the server device 34 transmits video, audio, and other data concurrently via IP based network connections from each capture device to an associated command and control center (see [0034]) and the transmission of the video signals are simultaneously in real time (“...the command and control center may take over the monitoring of the cameras including PTZ control, thereby providing continuously available and recorded real-time video data. As previously noted the command and control center also assume control of the vehicle. The command and control centers may receive images from one or more cameras see [0035] and [0037]); and transmitting a respective one of the live video signals of the plurality of systems to the respective one of the plurality of terminal apparatuses which sent the respective one of the control signals via a public network simultaneously(see fig.1-3; page.4, ¶0029-¶0030,¶0033-¶0035; further in [0035, 0037] discloses the transmission from each of the plurality of slave apparatuses (“Data Capture Devices” - see Fig. 2) to a master apparatus (“Server Device” - see Fig. 2), and from the master apparatus to different terminal apparatus of the plurality of terminal apparatuses (reads on “The system will transmit ...data or information in real-time to small handheld devices such as the TETRA AM MPT700 enabling constant monitoring... the event folding). 
Manasseh does not explicitly discloses receiving a respective one of control signals sent from a respective one of the plurality of terminal apparatuses located at remote locations.
Edwards discloses receiving a respective one of control signals sent from a respective one of the plurality of terminal apparatuses located at remote locations(see col.8,ll.1-28; col.9,ll.9-15; discloses a terminal apparatus (Fig. 7 el. 107) being equipped with a head mounted display (HMD) (Fig.7 el. 101) equips with a sensor (Fig. 7 el. 103) to detect a motion of a user's head and the terminal apparatus (Fig. 7 el. 107) sends a line-of-sight setting signal (a display range setting signal) generated on the basis of a detected result of the sensor via the public network to the computer 115 which in turn transmits the line-of-sight setting signal addressed to the gimbal 113 for repositioning a camera 111 associated with the terminal apparatus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manasseh with the teaching as taught by Edwards in order to reduce disorientation of the viewer during the HMD motion of the head of the viewer.
As to claim 2, Manasseh further discloses processing the live video signals to generate processed live video signals prior to transmitting (page.7, ¶0037).
As to claim 3, Manasseh in view of Edward further discloses processing the control signals to generate vantage point setting signals and/or line-of-sight setting signals (see Manasseh; see fig.1-3; page.4, ¶0029-¶0030, ¶0033-¶0035 and Edward; col.8, ll.1-28; col.9, ll.9-15).
As to claim 4, Manasseh further discloses wherein the live video signals are transmitted in real time (page.6, ¶0035, ¶0037). 
As to claim 5, Edward further discloses wherein the control signals are display range setting signals sent from a respective one of the plurality of terminal apparatuses (see col.8, ll.1-28; col.9, ll.9-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,338,483 B2 to Itakura.
US 2009/0187389 A1 to Dobbins et al.
US 2015/0297949 A1 to Aman et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424